Title: Orders to Colonel Nathaniel Gist, 13 January 1777
From: Washington, George
To: Gist, Nathaniel

 

Sir,
[Morristown] Jany 13th 1777

You are hereby authorized and Impowered to raise four Companies of Rangers upon the Continental pay, Rank, and establishmt—To enable you to do this, you are furnished with a Warrant for 3,000 Dollars to recruit with; part of the bounty to be given at the time of Inlisting, & the other part when the Men Join the Battn or Corps they belong to.
That you may not be restricted in the choice of Officers fit for this kind of Service, I leave the nomination of them (that is for the four Companies) to yourself, reserving to myself a negative upon any improper choice as in other Cases.
You are to delay no time in forwarding these Companies to the Army (under my immediate command) as fast as possible where they will be received & provided with necessaries—you are to keep me duly advised of your proceedings that I may know in what time to expect your assistance—when you consider the advanced Season, and compare it with the time we shall undoubtedly be called into the Field I am perswaded it will be a powerful argument in favour of your every exertion to raise the Men. Wishing you success in it I am Sir Yr Most Obedt Servt

Go: Washington

